Exhibit 99.3 SIDLEY AUSTINLLP 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT FOUNDED 1866 GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, DC November 30, 2007 Morgan Stanley Capital I Inc. 1585 Broadway New York, New York10036 Morgan Stanley & Co. Incorporated 1585 Broadway New York, New York10036 LaSalle Bank National Association 135 South LaSalle Street, Suite 1511 Chicago, Illinois60603 Wells Fargo Bank, National Association 9062 Old Annapolis Road Columbia, Maryland21045 Re: Morgan Stanley Mortgage Loan Trust 2007-15AR Mortgage Pass-Through Certificates, Series 2007-15AR Ladies and Gentlemen: We have acted as special counsel for Morgan Stanley Capital I Inc., a Delaware corporation (the “Company”) and its affiliate, Morgan Stanley & Co. Incorporated (“MS & Co.”), in connection with the issuance of the Mortgage Pass-Through Certificates of the above-referenced Series (the “Certificates”) pursuant to a Pooling and Servicing Agreement dated as of November 1, 2007 (the “Pooling and Servicing Agreement”), among the Company, as depositor, Morgan Stanley Mortgage Capital Holdings LLC, as seller (“MSMCH”), Wells Fargo Bank, National Association, as master servicer (the “Master Servicer”) and securities administrator (the “Securities Administrator”) and LaSalle Bank National Association, as trustee (the “Trustee”) and custodian. **** To comply with U.S. Treasury regulations, we state that (i) this opinion is written to support the promotion and marketing by others of the transactions or matters addressed herein, (ii) this opinion is not intended or written to be used, and cannot be used, by any person for the purpose of avoiding U.S. federal tax penalties, and (iii) each taxpayer to whom such transactions or matters are promoted or marketed should seek advice based on the taxpayer’s particular circumstances from an independent tax advisor. **** Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships November 30, 2007 Page 2 The Certificates will represent the entire beneficial ownership interest in Morgan Stanley Mortgage Loan Trust 2007-15AR (the “Trust Fund”).The assets of the Trust Fund will consist primarily of a pool of hybrid adjustable rate and negative amortization mortgage loans (the “Mortgage Loans”) secured by first liens on one- to four-family residential properties. Capitalized terms not otherwise defined herein have the meanings ascribed to such terms in the Pooling and Servicing Agreement. In arriving at the opinions expressed below, we have examined such documents and records as we deemed appropriate, including the following: (i)Signed copy of the Registration Statement on Form S-3 (File No. 333-130684) filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”), on December 23, 2005, together with each amendment thereto (such registration statement, as amended, and declared effective by the Commission on March 14, 2006) (such registration statement is referred to herein as the “Registration Statement”). (ii)The Prospectus dated December 1, 2006 (the “Basic Prospectus”), as supplemented by the Prospectus Supplement relating to the Public Certificates, dated November 29, 2007 (the “Prospectus Supplement”), in the form to be filed with the Commission pursuant to Rule 424(b) under the 1933 Act (the Basic Prospectus, as supplemented by the Prospectus Supplement, the “Prospectus”). (iii)Signed copy of the Pooling and Servicing Agreement. (iv)The underwriting agreement dated November 29, 2007, between the Company and MS
